Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on April 29th 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 repeats the limitations of lines 11-12 (last 2 lines) of claim 21 (from which it depends indirectly) without adding any additional limitations or any other clarifying/limiting words.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colgan et al. (US 6,264,689).
Regarding claim 1, Colgan et al. disclose (see diagram below) a medical stent (Title; Figure 2A) having a first end (at 44 in Figure 2A), a second end (at 42 in Figure 2A), and a central longitudinal axis extending from the first end to the second end (central longitudinal axis of tubular structure defined by stent), comprising: a plurality of first filaments (any two of the five strands extending in parallel helical paths, e.g. in a clockwise direction - col. 3, lines 45-50; note that it is clear from Figures 1B and 2A that each filament extends along the longitudinal axis in a helical path) each extending in a first helical path around the central longitudinal axis in a first direction; and a plurality of second filaments (any two of the five strands extending in parallel helical paths in an opposite circumferential direction to the first plurality, e.g. counterclockwise - col. 3, lines 45-50, and intersecting with the first plurality at joints 30)  each extending in a second helical path around the central longitudinal axis in a second direction; wherein the plurality of first filaments is interwoven with the plurality of second filaments (via joints 30); wherein the first helical path of at least one of the plurality of first filaments includes a circumferential offset disposed between the first end and the second end (each section, see e.g. sections 28a and 28c in Figure 1A, is circumferentially offset from a longitudinally adjacent section of the same strand; further noting that  one or both sides of the end loops, e.g. at 48b in Figure 2B, can also be considered as a the circumferential off-set because they form part of one of the two helical paths of each strand).  





    PNG
    media_image1.png
    959
    492
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: textbox (circumferentially offset section or “circumferential offset”)][AltContent: textbox (plurality of first filaments)][AltContent: textbox (plurality of second filaments)]



































Regarding claim 6, interweaving the plurality of first filaments and the plurality of second filaments defines a plurality of intersection points (30; Figures 1A and 1B).  
Regarding claim 7, the first helical path of the at least one of the plurality of first filaments passes under a first one of the plurality of second filaments at a first end of the circumferential offset and passes under a second one of the plurality of second filaments at a second end of the circumferential offset (evident from above diagram and Figure 1B).  
Regarding claim 8, the first helical path of the at least one of the plurality of first filaments includes a plurality of circumferential offsets longitudinally spaced apart from each other between the first end and the second end (evident from above diagram).  
Regarding claim 9, the first helical path of multiple first filaments of the plurality of first filaments each includes a circumferential offset disposed between the first end and the second end (evident from the above diagram).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Colgan et al. (US 6,264,689) in view of Anderson et al. (US 5366504).
Regarding claims 2, 4, 21 and 29, Colgan et al. disclose (see diagram above) a medical stent (Title; Figure 2A) having a first end (at 44 in Figure 2A), a second end (at 42 in Figure 2A), and a central longitudinal axis extending from the first end to the second end (central longitudinal axis of tubular structure defined by stent), comprising: a plurality of first filaments (any two of the five strands extending in parallel helical paths, e.g. in a clockwise direction - col. 3, lines 45-50; note that it is clear from Figures 1B and 2A that each filament extends along the longitudinal axis in a helical path) each extending in a first helical path around the central longitudinal axis in a first direction; and a plurality of second filaments (any two of the five strands extending in parallel helical paths in an opposite circumferential direction to the first plurality, e.g. counterclockwise - col. 3, lines 45-50, and intersecting with the first plurality at joints 30)  each extending in a second helical path around the central longitudinal axis in a second direction; wherein the plurality of first filaments is interwoven with the plurality of second filaments (via joints 30); wherein the first helical path of at least one of the plurality of first filaments includes a circumferential offset disposed between the first end and the second end (each section, see e.g. sections 28a and 28c in Figure 1A, is circumferentially offset from a longitudinally adjacent section of the same strand); wherein the at least one of the plurality of first filaments includes an anti-migration loop (see triangular shaped loop at 48a or 48b in Figure 2B; the proximal end has an anti-migration property - col. 7, lines 26-31); at a circumferential off-set (each side of the loop forms part of the helical path of a strand and is off-set from the longitudinally adjacent portion of the strand beneath it; each half of the loop or the entire loop can be regarded as the circumferential off-set) wherein the anti-migration loop is oriented substantially perpendicular to the central longitudinal axis (evident from Figure 2B).  
Colgan et al. fail to disclose that the anti-migration loop protrudes radially outward from an outer surface of the medical stent.  Colgan et al. intend to firmly anchor the stent in place (col. 7, lines 26-31 and elsewhere).
Anderson et al. disclose a woven stent (col. 1, lines 59-60; col. 8, lines 47-48; Figure 2) having end loops which protrude radially outward from an outer surface of the medical stent in order to better anchor it in place (col. 7, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the end-loops or anti-migration loops of Colgan et al. to protrude radially outward from an outer surface of the medical stent in order to better anchor it in place as taught by Anderson et al.
Regarding claim 3, the circumferential offset forms the anti-migration loop (each half of the loop or the entire loop can be regarded as the circumferential off-set as explained above in regard to claim 1).  
Regarding claims 5 and 22, a portion of the anti-migration loop is angled toward the first end or the second end of the medical stent (each side of the triangle can be considered as angled toward the apex of the triangle of end of the stent).  
Regarding claim 23, interweaving the plurality of first filaments and the plurality of second filaments defines a plurality of intersection points (30; Figures 1A and 1B).  
Regarding claim 24, the first helical path of the at least one of the plurality of first filaments passes under a first one of the plurality of second filaments at a first end of the anti-migration loop and passes under a second one of the plurality of second filaments at a second end of the anti-migration loop (since Applicant’s anti-migration loop forms a sharp bend in the helical path - Figure 9A, the entire anti-migration loop of Colgan et al. can be considered as forming part of either helical path extending from it; the loop passes under a filament from both pluralities as evident from the diagram above).  
Regarding claim 26, the first helical path of the at least one of the plurality of first filaments includes a plurality of anti-migration loops longitudinally spaced apart from each other between the first end and the second end (each filament forms an entire loop at one end and part of a loop at the other end of the stent as evident from Figures 2A and 2B).  
Regarding claim 27, the first helical path of multiple first filaments of the plurality of first filaments each includes an anti-migration loop disposed between the first end and the second end (each filament forms an entire loop at one end and part of a loop at the other end of the stent as evident from Figures 2A and 2B).  
Regarding claim 28, the anti-migration loop is defined by a circumferential offset portion of the at least one of the plurality of first filaments (each side of the loop is off-set from the longitudinally adjacent portion of the strand beneath it; each half of the loop or the entire loop can be regarded as the circumferential off-set).
Regarding claim 30, the first helical path of the at least one of the plurality of first filaments passes under a first one of the plurality of second filaments at a first end of the anti-migration loop and passes under a second one of the plurality of second filaments at a second end of the anti-migration loop (since Applicant’s anti-migration loop forms a sharp bend in the helical path - Figure 9A, the entire anti-migration loop of Colgan et al. can be considered as forming part of either helical path extending from it; the loop passes under a filament from both pluralities as evident from the diagram above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771